Citation Nr: 0636058	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-33 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right ear hearing 
loss, status post tympanoplasty.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for right ear hearing loss, 
status post tympanoplasty, finding that the veteran had not 
submitted new and material evidence to reopen the claim; and 
denied service connection for left ear hearing loss and 
tinnitus.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for right 
ear hearing loss.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the evidence is not relevant to the 
service connection claims for hearing loss and tinnitus.

On October 31, 2006, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 


FINDINGS OF FACT

1.  In June 1987, the Board denied entitlement to service 
connection for right ear hearing loss and status post right 
tympanoplasty on the basis that there was no evidence that 
the disability was incurred in or aggravated by service.  The 
veteran was notified of this decision and his procedural 
rights, but did not file an appeal.

2.  Evidence received since the June 1987 RO decision is not 
cumulative and redundant, but does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for right ear hearing loss, status post 
right tympanoplasty.

3.  Left ear hearing loss was not diagnosed in service or for 
many years thereafter; and none of the medical evidence of 
record relates current left ear hearing loss to service.

4.  Tinnitus was not diagnosed in service or for many years 
thereafter; and none of the medical evidence of record 
relates current tinnitus to service.


CONCLUSIONS OF LAW

1.  The June 1987 Board decision denying the claim of 
entitlement to service connection for right ear hearing loss, 
status post right tympanoplasty is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002).

2.  The evidence received subsequent to the June 1987 Board 
decision is new but not material, and the claim of 
entitlement to service connection for right ear hearing loss, 
status post right tympanoplasty remains closed.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Left ear hearing loss was not incurred in or aggravated 
by service; nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107(b), (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Tinnitus was not incurred in or aggravated by service; 
nor may its incurrence or aggravation therein be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5107(b), (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claims and the respective responsibilities of each party for 
obtaining and submitting evidence by way of a May 2005 VA 
letter, prior to the August 2005 rating decision.  
Specifically, the RO notified the veteran that his service 
connection claim for right ear hearing loss previously had 
been denied because the separation examination showed normal 
hearing, and that in order to reopen the claim, he had to 
submit evidence relating to this fact.  The veteran thus has 
been notified of the evidence material to the service 
connection claim for right ear hearing loss, including the 
notice requirements pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Additionally, the veteran was notified of the 
evidence necessary to substantiate the service connection 
claims for left ear hearing loss and tinnitus.  The RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to submit any other evidence or information in his 
possession.  

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
May 2005 letter did not provide the veteran with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, as no new 
disability ratings or effective dates for benefits will be 
assigned, as discussed below, any defect with respect to the 
content of the notice requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from January 2002 to 
November 2004.  The Board finds that there are no additional 
medical treatment records necessary to make a determination 
in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

As discussed below, there is no evidence that hearing loss or 
tinnitus was incurred in or aggravated by service.  Under 
these circumstances, the VCAA's duty to assist doctrine does 
not require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his service 
connection claims; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.   New and material evidence for service connection for 
right ear hearing loss

The veteran originally filed a service connection claim for 
right ear hearing loss in February 1985.  He testified that 
his right ear impairment was due to a motor vehicle accident 
he had in service and that he had to have a surgery to repair 
some tissue in the ear in 1965.  Evidence considered at that 
time included the service medical records, which showed the 
veteran was in a car accident, sustaining injury to his right 
side, but were negative for any findings of right ear hearing 
loss or other impairment.  An April 1984 VA clinical record 
shows status post right tympanoplasty 15 years ago.  A 
December 1985 VA examination report shows no appreciable bony 
landmarks in the right ear tympanic membrane.

The Board denied service connection for right ear hearing 
loss and status post right tympanoplasty in June 1987 on the 
basis that there was no evidence that the disability was 
incurred in or aggravated by service.  The veteran was 
notified of this decision and his procedural rights, but did 
not file an appeal.  Thus, the June 1987 Board decision is 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In July 2002, the veteran filed a claim to reopen entitlement 
to service connection for right ear hearing loss.  He stated 
that he had surgery on his right ear in 1956 to repair the 
ear drum, that currently he had almost total hearing loss in 
the right ear, and that he believed his hearing loss and 
recurring infections were directly related to service.  
Evidence considered since that time includes VA medical 
records dated from January 2002 to November 2004, which show 
complaints of right ear pain with slight erythema and 
scarring and findings of hearing loss in the right ear.  The 
medical records also consistently note that the veteran had 
his right tympanic membrane repaired with a vein graft in 
1956.

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100.  However, 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App. 145 (1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the veteran has not submitted new and 
material evidence.  The statements reflect the veteran's same 
argument that his ear impairment is related to service.  
While he stated that he had surgery on his ears in service 
and the VA examiners noted a 1956 repair of the right 
tympanic membrane, there are no medical records to support 
this.  The service medical records already in the claims file 
are negative for any findings related to the ear.  A December 
19, 1956 medical record shows examination of the ears right 
after the motor vehicle accident was negative.  A December 
1956 discharge examination report also shows normal ears.  
The most recent VA medical records show findings of hearing 
loss in the right ear, as well as slight erythema and 
scarring; but there still is no evidence of any in-service 
incurrence.  Even though these VA medical records were not 
considered at the time of the last rating decision, they do 
not raise a reasonable possibility of substantiating the 
veteran's claim.  See 38 C.F.R. § 3.156(a).

Accordingly, the Board finds that the evidence is new but not 
material and the veteran's claim of entitlement to service 
connection for right ear hearing loss, status post 
tympanoplasty remains closed.

III.   Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Left ear hearing loss

The veteran seeks service connection for left ear hearing 
loss.  He submitted a statement that he was treated for ear 
problems and infections in service, and thus contends that 
his current hearing loss and infections are directly related 
to service.  

Initially, the record shows current findings of left ear 
hearing loss.  A January 2002 VA medical record shows 
complaints of decreased hearing acuity.  A June 2003 VA 
audiogram report shows a diagnosis of hearing loss in the 
left ear.

Upon review, however, there is no evidence of any in-service 
incurrence of left ear hearing loss.  The service medical 
records are negative for any findings related to the ears.  A 
December 1956 medical record shows examination of the ears 
was negative.  A December 1956 discharge examination report 
also shows normal ears.  The veteran did not contend that he 
was exposed to acoustic trauma in service.  Additionally, 
after service, none of the medical records relate the 
veteran's current hearing loss to service.  The first 
diagnosis of hearing loss is in 2003, which is 46 years after 
service; thus, left ear hearing loss is not presumptively 
related to service.  See 38 C.F.R. §§ 3.307, 3.309.

Although the veteran has argued that his current hearing loss 
is related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any relationship 
between the post-service hearing loss and service.  

In sum, the preponderance of the evidence is against the 
service connection claim for left ear hearing loss; and the 
claim is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Tinnitus

The veteran seeks service connection for tinnitus.  

The record shows current findings of tinnitus in June 2003.  
Upon review, however, there is no evidence of any in-service 
incurrence.  The service medical records are negative for any 
findings related to the ears.  The veteran did not contend 
that he was exposed to acoustic trauma in service.  
Additionally, after service, none of the medical records 
relate the veteran's current tinnitus to service.  The first 
finding of tinnitus is in 2003, which is 46 years after 
service; thus, tinnitus is not presumptively related to 
service.  See 38 C.F.R. §§ 3.307, 3.309.

Although the veteran has argued that his current tinnitus is 
related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any relationship 
between the post-service tinnitus and service.  

In sum, the preponderance of the evidence is against the 
service connection claim for tinnitus; and the claim is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for right ear hearing loss, 
status post tympanoplasty and the claim remains closed.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


